USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 1 of 9


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER MCCORKER,

                      Petitioner,

                      v.                           CAUSE NO.: 3:17-CV-827-JD-MGG

 WARDEN,

                      Respondent.

                                  OPINION AND ORDER

       Christopher McCorker, a prisoner without a lawyer, filed a habeas corpus

petition challenging a disciplinary hearing (ISP 17-08-0115) where a Disciplinary

Hearing Officer (DHO) found him guilty of assault with a deadly weapon in violation

of Indiana Department of Correction (IDOC) offense A-102. ECF 1 at 1. As a result, he

was sanctioned with the loss of 90 days earned credit time and a demotion in credit

class, in addition to a loss of phone and commissary privileges and an order to pay

restitution. ECF 1 at 1; ECF 1-1 at 16.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539, 563-73 (1974). To satisfy due process, there must also be “some evidence” in
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 2 of 9


the record to support the guilty finding. Superintendent, Mass Corr. Inst. v. Hill, 472 U.S.

445, 455 (1985).

       On August 4, 2017, an inmate attacked Offender Coleman with a weapon,

resulting in serious injuries. After reviewing video evidence and identifying McCorker

as the assailant, Sgt. Lott charged McCorker with assaulting Coleman with a deadly

weapon, in violation of offense A-102. The conduct report alleges the following:

       On 8-4-17 at approximately 1:45pm, while reviewing the camera I Sgt. Lott
       noticed on CE 100 range Offender McCorker, Christopher #113426
       assaulting Offender Coleman with a deadly weapon. Due to further
       investigation the weapon was recovered and sent to I.A.

ECF 8-1.

       McCorker was notified of the charge on August 14, 2017. He pled not guilty. He

did not ask to have any witnesses at his hearing. He did, however, ask for a camera

review and “anything that I.A. has already gotten on me,” including DNA evidence

from the knife. ECF 8-10.

       The DHO reviewed the surveillance footage and summarized it as follows:

       On [August 4, 2017] and approx. time OF 1:45PM offender McCorker is
       seen at the back of 100 East side range in CCH. He is assaulting offender
       Coleman with a weapon that is seen in his right hand. He throws the
       offender to the ground and continues to assault as [he] is on the ground.

ECF 8-13.

       The DHO also emailed Charles Whalen with the Office of Intelligence and

Investigations (OII) 1 and directed him to look at McCorker’s screening report - where

McCorker asked for information from internal affairs - and respond accordingly. ECF 8-




       1   Internal Affairs is now known as the Office of Intelligence and Investigations.


                                                      2
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 3 of 9


11. Whalen responded to the DHO’s email by indicating that evidence, including DNA

samples, had been collected and sent to the State Police Lab for processing. Id.

       A hearing was held on August 24, 2017. ECF 8-12. McCorker denied his guilt. Id.

The DHO found him guilty on the basis of staff reports, an incident report, photos, and

video evidence. Id. The DHO noted that the conduct report was clear and concise and

that all evidence supported the charge. Id.

       On August 31, 2017, McCorker appealed, arguing that he is innocent. ECF 8-15.

His appeal was denied on September 7, 2017. Id. He filed a second level appeal that was

denied on October 2, 2017. ECF 8-16. He received notice that he had completed all levels

of appeal on October 5, 2017. ECF 1-1 at 20.

       In each of the three grounds contained in McCorker’s petition (ECF 1), McCorker

asserts that his due process rights to a fair hearing were violated. In substance,

however, his petition asserts four separate grounds: that his conviction was not

supported by sufficient evidence, that the DHO was biased, that he was improperly

denied access to evidence, and that the IDOC violated its own procedures.

       Respondent argues that three of McCorker’s four grounds were procedurally

defaulted because he did not raise them in his administrative appeals. In habeas corpus

proceedings, the exhaustion requirement is contained in 28 U.S.C. § 2254(b).

       Indiana does not provide judicial review of decisions by prison
       administrative bodies, so the exhaustion requirement in 28 U.S.C. §
       2254(b) is satisfied by pursuing all administrative remedies. These are, we
       held in Markham v. Clark, 978 F.2d 993 (7th Cir. 1992), the sort of “available
       State corrective process” (§ 2254(b)(1)(B)(I)) that a prisoner must use.
       Indiana offers two levels of administrative review: a prisoner aggrieved
       by the decision of a disciplinary panel may appeal first to the warden and
       then to a statewide body called the Final Reviewing Authority. Moffat
       sought review by both bodies, but his argument was limited to the


                                               3
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 4 of 9


         contention that the evidence did not support the board’s decision. He did
         not complain to either the warden or the Final Reviewing Authority about
         the board’s sketchy explanation for its decision. O’Sullivan v. Boerckel, 526
         U.S. 838, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999), holds that to exhaust a claim,
         and thus preserve it for collateral review under § 2254, a prisoner must
         present that legal theory to the state’s supreme court. The Final Reviewing
         Authority is the administrative equivalent to the state’s highest court, so
         the holding of Boerckel implies that when administrative remedies must be
         exhausted, a legal contention must be presented to each administrative
         level.

Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002). If there is a default, it can be

excused, and the court can consider a claim that was not properly raised, if a petitioner

can demonstrate cause and prejudice. Weddington v. Zatecky, 721 F.3d 456, 465 (7th Cir.

2013).

         In his administrative appeals, McCorker argues only that he is innocent. Thus, it

does not appear that McCorker has exhausted his administrative remedies.

Nonetheless, federal courts have the discretion to consider claims for habeas relief

under certain circumstances even if such claims are procedurally barred. 28 U.S.C. §

2254(b)(2). Bell v. Cone, 543 U.S. 447 (2005)(declining to address whether the court of

appeals correctly held that the petitioner had not defaulted on his claim and citing 28

U.S.C. 2254(b)(2) for the proposition that “an application for habeas corpus may be

denied on the merits, notwithstanding a petitioner's failure to exhaust in state court.”)

Here, instead of addressing whether McCorker’s procedural default can be excused, the

court will consider McCorker’s claims on the merits.

         McCorker argues that there is insufficient evidence to support the charged

offense. In the context of a prison disciplinary hearing, “the relevant question is

whether there is any evidence in the record that could support the conclusion reached




                                                4
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 5 of 9


by the disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some

evidence, courts are not required to conduct an examination of the entire record,

independently assess witness credibility, or weigh the evidence, but only determine

whether the prison disciplinary board’s decision to revoke good time credits has some

factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks

omitted).

       [T]he findings of a prison disciplinary board [need only] have the support
       of some evidence in the record. This is a lenient standard, requiring no
       more than a modicum of evidence. Even meager proof will suffice, so long
       as the record is not so devoid of evidence that the findings of the
       disciplinary board were without support or otherwise arbitrary. Although
       some evidence is not much, it still must point to the accused’s guilt. It is
       not our province to assess the comparative weight of the evidence
       underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here, Sgt. Lott indicated in the conduct report that he reviewed the videotape

and that it showed McCorker attacking Coleman with a weapon. McCorker was

subsequently charged and convicted of violating IDOC A-102, which prohibits

“[c]omitting battery/assault upon another person with a weapon (including the

throwing of body fluids or waste on another person) or inflicting serious bodily injury.”

Adult Disciplinary Process Appendix I: Offenses, at 1 (June 1, 2015), available at

http://www.lb7.uscourts.gov/documents/216-cv-821.pdf (last visited Oct. 14, 2020).

       The DHO had sufficient evidence to find McCorker guilty of this offense. The

conduct report, staff reports, incident report, photos, and video evidence contain

sufficient information to find McCorker guilty. It was not arbitrary for the DHO to



                                             5
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 6 of 9


conclude that McCorker committed an assault with a deadly weapon when Sgt. Lott

identified McCorker as the individual assaulting Coleman on the surveillance video and

the DHO’s own review of the surveillance video confirmed that McCorker was the

individual assaulting Coleman.

        McCorker asserts that Sgt. Lott’s conduct report conflicts with his statement to

Captain Wardlow and is therefore unreliable. The two reports, however, are not

contradictory. McCorker suggests that Sgt. Lott said that he was watching the live video

feed at 1:45 when he saw McCorker attack Coleman – a statement that would contradict

Sgt. Lott’s assertion elsewhere that he was passing out ice to offenders when he was

alerted to a problem and went to the 100 East range. While the conduct report could

have been written more clearly, it is reasonable to read Sgt. Lott’s statement to mean

that he was watching the video following the incident, and at 1:45 on the video, he

identified McCorker as the individual attacking Coleman. When so read, the conduct

report is not inconsistent with Sgt. Lott’s statement regarding where he was when he

was alerted that there was an incident, and it supports the DHO’s finding of guilt.

While McCorker denies that he committed the offense, the DHO was not required to

credit his version of events. 2 McPherson, 188 F.3d at 786 (the court is not “required to

conduct an examination of the entire record, independently assess witness credibility,




        2 McCorker also argues that six correctional officers have identified another offender as the

assailant. ECF 1 at 2. That is inaccurate. Those officers identified another offender as having a weapon
immediately after the assault. That offender’s possession of a weapon is not inconsistent with the finding
that McCorker attacked Coleman with a weapon. Furthermore, McCorker seems to be inviting the court
to reweight the evidence, which this court cannot do.


                                                    6
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 7 of 9


or weigh the evidence.”). Therefore, the court concludes that the DHO’s finding that

McCorker was guilty was neither arbitrary nor unreasonable in light of these facts.

       McCorker also claims that his due process rights were violated because he was

denied an impartial hearing officer. According to McCorker, an email from OII

demonstrates the DHO was improperly influenced. The email says “[l]ook at the

Screening Report where he mentioned IA and please respond accordingly.” ECF 8-11.

But, McCorker asserts that Charles Whelan from OII wrote that sentence, and he is

mistaken. The DHO wrote to Charles Whelan at McCorker’s request, asking Whelan to

review McCorker’s request in the screening order. Charles Whalen responded by

indicating that “[w]e did take DNA from him and victim. Took all to state police lab for

processing[.]” Id. McCorker also suggests that the DHO demonstrated bias by finding

him guilty without any evidence to support that finding. The court has already found

that there was some evidence to support the finding of guilt. In the prison disciplinary

context, adjudicators are “entitled to a presumption of honesty and integrity,” and “the

constitutional standard for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th

Cir. 2003). Due process prohibits a prison official who was personally and substantially

involved in the underlying incident from acting as a decision-maker in the case. Id.

However, due process is not violated simply because the hearing officer knew the

inmate, presided over a prior disciplinary case, or had some limited involvement in the

event underlying the charge. Id. McCorker has not demonstrated that the DHO was

directly or otherwise substantially involved in the factual events underlying the

disciplinary charges or the investigation of the incident. Id. Because he has not rebutted


                                             7
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 8 of 9


the presumption that the DHO was acting with honesty and integrity, the court finds

that this ground is not a basis for habeas corpus relief.

       McCorker argues that he was denied access to evidence, namely, the video, all

information that OII had regarding the incident, and the results of the DNA tests. But,

the DNA test results were not available at the time of the hearing, and prisoners do not

have the right to access evidence that does not already exist. “Prison officials must have

the necessary discretion to keep the hearing within reasonable limits.” Wolff, 418 U.S. at

556; See also Arthur v. Ayers, 43 Fed. Appx. 56, 57 (9th Cir. 2002) (inmates were not

entitled to laboratory testing of substances). Furthermore, McCorker had a right to

request evidence in his defense, see Wolff, 418 U.S. at 566, but he did not necessarily

have a right to personally review that evidence. White v. Ind. Parole Bd., 266 F.3d 759, 767

(7th Cir. 2001) (“prison disciplinary boards are entitled to receive, and act on,

information that is withheld from the prisoner and the public . . . ”). Here, the court has

reviewed the video of the incident and the OII file and finds it appropriately withheld

from McCorker because the information could pose a security threat. Additionally,

neither the video nor the OII file contain any exculpatory evidence. Rasheed-Bey v.

Duckworth, 969 F.2d 357, 361 (7th Cir. 1992) (due process only requires production of

“exculpatory” evidence). Exculpatory in this context means evidence which “directly

undermines the reliability of the evidence in the record pointing to [the prisoner’s]

guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996). Because the DHO reviewed the

video and information from OII, there was no violation of McCorker’s due process




                                              8
USDC IN/ND case 3:17-cv-00827-JD-MGG document 19 filed 10/15/20 page 9 of 9


rights. White, 266 F.3d at 767. Therefore, this ground is not a basis for granting habeas

corpus relief either.

       Finally, McCorker argues that the email between the DHO and OII Whalen

violated DOC Procedure 02-04-101. Even if this policy were violated, habeas relief

would be unavailable. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (federal habeas relief

is only available for a violation of the U.S. Constitution or other federal laws); Hester v.

McBride, 966 F. Supp. 765, 775 (N.D. Ind. 1997) (violation of IDOC policy in disciplinary

proceeding could not support grant of habeas relief, since federal habeas court “does

not sit to correct any errors of state law”). Accordingly, this ground does not state a

basis for granting habeas corpus relief.

       If McCorker wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

       For these reasons, Christopher McCorker’s petition for writ of habeas corpus is

DENIED. The clerk is DIRECTED to close the case.

       SO ORDERED on October 15, 2020
                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              9
